                Case 2:20-cv-00080-BJR Document 28 Filed 02/17/21 Page 1 of 2




 1                                            THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4
 5

 6
 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10 CORLISS CONDOMINIUM OWNERS
   ASSOCIATION, a Washington non-profit              No.: 2:20-cv-00080-BJR
11 corporation,
                                                     STIPULATED MOTION AND ORDER OF
12                        Plaintiff,                 DISMISSAL OF PLAINTIFF’S CLAIMS
                                                     AGAINST EAGLE WEST INSURANCE
13         v.                                        COMPANY WITH PREJUDICE
14 AMERICAN FAMILY INSURANCE
   COMPANY, a Wisconsin company, ASPEN
15 SPECIALTY INSURANCE COMPANY, a
   North Dakota Company, EAGLE WEST
16 INSURANCE COMPANY, a California
   company, QBE SPECIALTY INSURANCE
17 COMPANY, a North Dakota company, and
   DOE INSURANCE COMPANIES 1-10,
18
                     Defendants.
19

20                                          STIPULATION
21         Plaintiff Corliss Condominium Owners Association (the “Association”) and
22 Defendant Eagle West Insurance Company (“EWIC”) (together, the “Parties”) stipulate that
23 the claims asserted against EWIC by the Association in this lawsuit, including but not limited

24 to all contractual and extra-contractual claims, should be dismissed with prejudice and

25 without an award of costs or fees to any of the Parties.

26

     STIPULATED MOTION TO DISMISS PLAINTIFF’S CLAIMS                Page 1    Bullivant|Houser|Bailey PC
                                                                              925 Fourth Avenue, Suite 3800
     AGAINST EAGLE WEST INSURANCE COMPANY WITH                                Seattle, Washington 98104
     PREJUDICE CAUSE NO: 2:20-cv-00080-BJR                                    Telephone: 206.292.8930
              Case 2:20-cv-00080-BJR Document 28 Filed 02/17/21 Page 2 of 2




 1         IT IS SO ORDERED this 17th day of February, 2021.

 2

 3

 4
 5

 6
                                                  A
                                                  Barbara Jacobs Rothstein
                                                  U.S. District Court Judge
 7

 8

 9

10
     Presented by:
11

12
      HOUSER LAW, PLLC                       BULLIVANT HOUSER BAILEY PC
13    ** per emailed authority

14
      By /s/ Daniel S. Houser                By /s/ Daniel Bentson
15       Daniel S. Houser, WSBA #32327          Daniel R. Bentson, WSBA #36825
16       dan@dhouserlaw.com                     daniel.bentson@bullivant.com
                                                Owen R. Mooney, WSBA #45779
17    Attorneys for Plaintiff Corliss           Owen.mooney@bullivant.com
      Condominium Owners Association            Alexander Jurisch, WSBA #53552
18                                              alexander.jurisch@bullivant.com
19                                           Attorneys for Defendant Eagle West Insurance
20                                           Company

21

22
23

24

25

26

     STIPULATED MOTION TO DISMISS PLAINTIFF’S CLAIMS            Page 2    Bullivant|Houser|Bailey PC
                                                                          925 Fourth Avenue, Suite 3800
     AGAINST EAGLE WEST INSURANCE COMPANY WITH                            Seattle, Washington 98104
     PREJUDICE CAUSE NO: 2:20-cv-00080-BJR                                Telephone: 206.292.8930
